Citation Nr: 9904157	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for psoriatic 
arthritis of the hands and feet, currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for psoriasis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1990 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1997 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

A hearing before a Member of the Board was scheduled to take 
place at the RO in July 1998.  However, the veteran did not 
appear for that hearing and did not request that it be 
rescheduled.  Accordingly, the request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (1998).  


FINDINGS OF FACT

1.  The psoriatic arthritis of the veteran's hands and feet 
is active, and is productive of one or two exacerbations a 
year with a well established diagnosis, but does not result 
in symptom combinations which are productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  The disorder also does not limit motion 
of the affected joints.

2.  The psoriasis is productive of extensive lesions, but 
does not result in ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, or an 
exceptionally repugnant appearance.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but not 
more, for psoriatic arthritis of the hands and feet are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5009 (1998).

2.  The criteria for a 30 percent disability rating, but not 
more, for psoriasis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

As to the history of the veteran's service-connected 
disabilities, the service medical records show that he was 
seen on many occasions for treatment of psoriasis.  For 
example, a service medical record dated in June 1994 shows 
that the veteran presented with a history of plaque psoriasis 
over the right elbow and right knee.  He reportedly had a 
well-known history of the disease with good relief from 
steroid injections.  He said that the plaque size had 
increased over the past two to three months.  Examination 
revealed multiple areas of erythematous raised plaques with 
dry scaled borders on the right posterior forearm and right 
knee.  The assessment was plaque psoriasis.  The plaques were 
injected with Kenalog.  

The veteran applied for service connection for psoriasis in 
November 1994.  In a decision of January 1996, the RO granted 
service connection psoriasis and psoriatic involvement of the 
joints of the feet and hands.  A 10 percent disability rating 
was assigned for each disorder.  In a statement received in 
November 1996, the veteran requested increased disability 
ratings.  The RO denied that request in January 1997 and the 
veteran perfected this appeal.

I.  Psoriatic Arthritis of the 
Hands and Feet

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The veteran's psoriatic arthritis of 
the hands and feet has been assigned and evaluation under 
Diagnostic Code 5009 for "other" types of arthritis not 
specified by an individual code and is appropriately rated as 
rheumatoid arthritis under Diagnostic Code 5002.  A 20 
percent rating is warranted where the arthritis is active, 
with one or two exacerbations a year in a well established 
diagnosis.  A 40 percent rating is warranted for active 
arthritis where symptom combinations are productive of 
definite impairment of health objectively supported by 
examination findings or where there are incapacitating 
exacerbations occurring three or more times a year.  

Diagnostic Code 5002 further provides that where the 
rheumatoid process is not active, but there are chronic 
residuals, the disorder is rated on the basis of limitation 
of motion or ankylosis under the appropriate diagnostic codes 
for the affected joints.  Where, however, the limitation of 
motion is noncompensable under the codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints, to be combined.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The report of an examination of the veteran's feet conducted 
in January 1997 by VA shows that he said that he developed 
psoriasis over the right elbow in October 1991, and that his 
feet became involved in January 1992.  He said that he was 
evaluated and placed on Naprosyn (500 mg) twice daily.  He 
said that he no longer took the medication on a regular 
basis, but took it every two, three, or four days as needed 
for pain.  He had no history of any other type of arthritis, 
and had no history of a foot injury or foot surgery.  His 
subjective complaints were of having marked morning pain.  He 
said that he had to sit on the edge of the bed for at least 
five to ten minutes and wiggle his feet because he could not 
stand the pain.  He also said that he could not walk for five 
to ten minutes.  He complained of having chronic swelling and 
deformity of the feet.  He said that on some days he had red, 
hot, tender joints of the toes.  He also reported having 
itching and a constant soreness.  

On objective examination, the veteran was able to rise on his 
heels and toes, and could squat and then get up.  He had 
swelling and tenderness of all of the toes.  The tenderness 
was graded mild to moderate.  He had involvement of all of 
the toes of the feet with thickening, roughening, and pitting 
of the toes.  He said that standing and walking aggravated 
the symptoms.  The examiner stated that function and gait 
were normal, but that there was enlargement and tenderness of 
the toes.  There were no secondary skin or vascular changes.  
The diagnosis was psoriasis with psoriatic arthritis of the 
feet.  

On VA examination of the veteran's hands in January 1997, the 
veteran said that he was diagnosed by x-ray in January 1992 
as having psoriatic arthritis of the hands.  He was treated 
with Naproxen 500 mg per day.  He alleged worsening of the 
condition.  He reported having pain and stiffness in the 
hands.  He said that he was unable to do certain things such 
as strike a cigarette lighter.  He described the pain as 
being constant and aching.  He said that his fingers were 
stiff.  He also said that he had swelling and enlargement, 
plus involvement of the nails.  

On objective examination of the hands, there was mild 
swelling and enlargement of the DIP and PIP of all the long 
fingers and also of the thumb.  He had thickening, 
excoriation, pitting and roughening of the nails.  Grip, 
grasp, and pinch were normal.  The examiner stated that there 
were no anatomical or functional defects.  The ranges of 
motion of the thumbs were 60 degrees in the metacarpal 
phalangeal joints and 45 degrees in the terminal phalangeal 
joints.  The ranges of motion in the fingers were 90 degrees 
of motion in the metacarpal phalangeal joints, 90 degrees in 
the proximal phalangeal joints, and 45 to 50 degrees in the 
terminal phalangeal joints.  Grasp, strength, and dexterity 
were all normal.  The diagnosis was psoriasis with psoriatic 
arthritis.  

The report of an examination of the veteran's knee (joints 
exam) conducted by the VA in January 1997 shows that the 
veteran gave a history of three episodes of soreness and 
tenderness affecting the right knee within the past year.  He 
said that the pain lasted two days.  On objective 
examination, the knee was within normal limits.  There was no 
swelling, redness, heat, or other changes.  The range of 
motion was from 0 to 130 degrees.  The diagnosis was rule out 
psoriatic arthritis of the right knee.  

X-rays of the veteran's joints taken by the VA in February 
1997 were interpreted as showing that the  right knee, right 
hand, right foot, and left hand were all normal.  An x-ray of 
the left foot was interpreted as showing an osteophyte off 
the inferior aspect of the calcaneus.  The impression was 
moderate osteoarthritis with calcaneal spur, otherwise 
negative.   

After considering all of the pertinent evidence, the Board 
finds that the psoriatic arthritis of the hands and feet is 
active, and is productive of one or two exacerbations a year 
with a well established diagnosis.  This conclusion is 
supported by the examination findings of swollen and tender 
fingers and toes.  Therefore, the Board concludes that the 
criteria for a 20 percent disability rating for psoriatic 
arthritis of the hands and feet are met.  The Board further 
finds, however, that the disorder is not productive of 
symptom combinations with definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Although the veteran reported three episodes of 
soreness and tenderness in the right knee within a year, the 
diagnosis does not appear to be well established in this knee 
and has been service connected only in the hands and feet.  
As to the extremities, the disability appears to be marked 
more by pain and stiffness associated with swelling, 
particularly in the mornings, treated with use of medication 
every few days, rather than definite impairment of health 
with objectively supported examination findings or 
incapacitating exacerbations as such.  The disorder also does 
not limit motion of the affected joints.  Accordingly, a 
rating higher than 20 percent is not warranted.  

II.  Psoriasis

The veteran's psoriasis, 38 C.F.R. § 4.118, Diagnostic Code 
7816, is appropriated rated as for eczema under  Diagnostic 
Code 7806.  A noncompensable rating is warranted where a skin 
disorder is productive of slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed or small area.  A 
10 percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

VA outpatient medical treatment records show that the veteran 
has received treatment for his psoriasis on several 
occasions.  A VA record dated in October 1996 shows that the 
veteran requested a refill of his prescription for Temovate 
ointment.  He said that he had been on that medication since 
a diagnosis of psoriasis in October 1992.  On examination, it 
was noted that his torso had scattered areas of 
hyperpigmentation.  He also had psoriasis of the distal 
nails.  The diagnostic impressions were (1) psoriasis; (2) 
arthritis; and (3) tinea versicolor.   

The report of a VA examination of the veteran's skin in 
January 1997 shows that he gave a history of being in good 
health until October 1991 when he developed two skin lesions 
over the right elbow.  He consulted a dermatologist at a 
service hospital and was diagnosed as having psoriasis.  One 
of the plaques was injected with steroids and he was given a 
prescription for Cortisone ointment for both plaques.  Most 
of the treatment since then was with Temovate ointment which 
he said he had used for several years.  He also said that he 
had tried multiple over-the-counter lotions without benefit.  

The veteran alleged that there had been progressive changes 
in the psoriasis.  He said that it currently involved both 
elbows, both knees, both lower legs, and both feet.  In 
addition, he had some psoriatic involvement of the nails with 
roughening, thickening, yellowing, and pitting.  The veteran 
said that he never had been in complete remission, although 
he had periods in which the disease process was not as severe 
as at other times.  He said that this was usually when he was 
using some sort of medicine.  He also said that as soon as he 
stopped using medicine, the psoriasis flared up.  The 
veteran's subjective complaints at the time of the 
examination were of having pain, burning, itching, 
thickening, scaling, and bleeding of multiple lesions over 
multiple areas of the body.

On objective examination, the veteran had plaques over both 
elbows, both knees, and both shins.  They measured from 1 
centimeter to 3 centimeters.  They were red, roughened, 
excoriated, fissured and had white scales.  They were tender.  
The examiner also noted that all of the involved nails were 
yellow, thickened, roughened and pitted.  There were no 
nervous manifestations.  The diagnosis was chronic psoriasis.  

The medical findings have demonstrated lesions or plaques 
consistent in appearance with itching as complained of by the 
veteran over multiple joint areas plus affected nails.  
Although somewhat controlled with medication and perhaps not 
productive of constant itching, the Board finds with 
resolution of reasonable doubt in favor of the veteran that 
the psoriasis is productive of "extensive" lesions.  Hence, 
at least one of the alternative criterion for a 30 percent 
disability rating for psoriasis are met.  The Board further 
finds, however, that the psoriasis is not productive of 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations.  The disorder also is not reported to 
have resulted in an exceptionally repugnant appearance.  
Accordingly, the Board concludes that a rating higher than 30 
percent is not warranted.

III.  Extraschedular Consideration.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1998).  There has 
been no showing by the veteran that his service-connected 
disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He apparently has not been hospitalized for 
either disorder and the evidence does not suggest any unusual 
interference with employment not contemplated by the regular 
schedular provisions.  Under these circumstances, the Board 
concurs with the RO finding that submission for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A 20 percent rating for psoriatic arthritis of the hands and 
feet is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

A 30 percent disability rating for psoriasis is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



- 9 -


